Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on April 19, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the robot" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over in view of ROSKAM (US 6,877,533) in view of TANAKA et al. (US 7,254,932)
In reference to claims 1-4, ROSKAM discloses a protection system (figure 1) comprising: an airbag 102 having an inlet 108, wherein the airbag 102 is disposed on an inner wall of a compartment 104; and a robot (column 9 lines 24-35; claim 4) with an inflatable mechanism 124 that inflates the airbag 102.
Although column 9 lines 4-8 of ROSKAM states a plurality of airbags can be provided within a compartment of the protection system, ROSKAM doesn’t necessarily disclose an airbag 102 having auxiliary airbags.  TANKAKA et al. teaches a protection system comprising: an airbag having an inlet 74 connected to main airbag 70 disposed on an inner (side) wall of a compartment, and a plurality of auxiliary airbags 40a, 40b (figure 6B); wherein the main airbag 70 has a plurality of sub airbags 72, 73 having a sub inlet 71 configured to inflate the sub airbags 72, 73 with an inflatable mechanism (column 5, lines 35-38).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the protection system of ROSKAM to include an airbag with auxiliary bags since column 6 lines 9-17 of TANAKA et al. suggests such a modification allows products of complicated sizes to be effectively protected within the compartment.
.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over in view of ROSKAM (US 6,877,533) in view of TANAKA et al. (US 7,254,932) as applied to claim 4, and further in view of GABRIELSEN et al. (US 2008/0092488).
Regarding claims 5 and 6, ROSKAM discloses the protection system to further comprise: a supply conveying device 114 with an airbag supply upstream of the robot(ic) inflatable mechanism 124.  ROSKAM does not disclose the specific configuration of the airbag supply.  GABRIELSEN et al. teaches a protection system comprising: a conveying device 68; and a container 52 with sub containers 14a-14e for providing dunnage1 of various specifications to a compartment 20.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to provide an airbag container and sub containers upstream of the robotic inflatable mechanism of ROSKAM since paragraphs [0088] – [0094] GABRIELSEN teaches the knowledge in the art to provide storage containers and sub containers adjacent to a conveying device of a protections system for the purpose of automated in-line manufacturing of a protection system.
Allowable Subject Matter
Claims 8-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed protection system method comprising the steps of controlling a robot to place cargo into a compartment and the robot also controlling an inflatable mechanism to inflate an airbag in the compartment when a loading task is triggered; and controlling the inflatable mechanism to (also) deflate the airbag and removing the cargo from the compartment when an unloading task is triggered for the purpose of providing a simple and efficient system for safely packaging and removing cargo from a compartment.
The prior art has been found to disclose the knowledge and desire in the art to deflate airbag in a packaging system (compartment), specifically for the purpose of preventing overfilling of the airbag thereby damaging the cargo within supported by the airbag or preventing closure of a compartment enclosing the cargo and airbags.  In such cases, the packaging system has a first inflatable mechanism (e.g. valve, inlet, fluid source) that permits inflation of the airbag and a second and separate mechanism (e.g. bleed valve, aperture, fluid source) that permits deflation of the airbag.  There is no teaching of a single mechanism, particularly a robotic mechanism, that controls both inflation and deflation of airbags according to loading tasks and unloading tasks as claimed.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199





/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



March 24, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ⁋ [0095] of GABRIELSEN et al. states various forms of dunnage can be stored and dispensed from the container and sub-containers, which encompasses airbags.